     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 1 of 19 Page ID #:2628



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     SHAWN J. NELSON (Cal. Bar No. 185149)
 4   Assistant United States Attorney
     Acting Deputy Chief, International Narcotics,
 5    Money Laundering, & Racketeering Section
     BENJAMIN D. LICHTMAN (Cal. Bar No. 241135)
 6   Assistant United States Attorney
     Santa Ana Branch Office
 7        411 West 4th Street
          Santa Ana, California 92701
 8        Telephone: 213-904-5339/714-338-3530
          Facsimile: 714-338-3708
 9        E-mail: shawn.nelson@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                 No. SA CR 14-00167-JVS

15              Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
                                               JOSEPH ROH
16                    v.

17   JOSEPH ROH,

18              Defendant.

19

20         1.    This constitutes the plea agreement between Joseph Roh
21   (“defendant”) and the United States Attorney’s Office for the Central
22   District of California (the “USAO”) in the above-captioned case.
23   This agreement is limited to the USAO and cannot bind any other
24   federal, state, local, or foreign prosecuting, enforcement,
25   administrative, or regulatory authority.
26                               DEFENDANT’S OBLIGATIONS
27         2.    Defendant agrees to:
28
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 2 of 19 Page ID #:2629



 1                a.   At the earliest opportunity requested by the USAO and

 2   provided by the Court, appear and plead guilty to count one of the

 3   indictment in United States v. Joseph Roh, SA CR No. 14-00167-JVS,

 4   which charges defendant with engaging in the business of

 5   manufacturing firearms without a license, in violation of 18 U.S.C.

 6   § 922(a)(1)(A).

 7                b.   Not contest facts agreed to in this agreement.

 8                c.   Abide by all agreements regarding sentencing contained

 9   in this agreement.

10                d.   Appear for all court appearances, surrender as ordered

11   for service of sentence, obey all conditions of any bond, and obey

12   any other ongoing court order in this matter.

13                e.   Not commit any crime; however, offenses that would be

14   excluded for sentencing purposes under United States Sentencing

15   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

16   within the scope of this agreement.

17                f.   Be truthful at all times with the United States

18   Probation and Pretrial Services Office and the Court.

19                g.   Pay the applicable special assessment at or before the

20   time of sentencing unless defendant lacks the ability to pay and

21   prior to sentencing submits a completed financial statement on a form

22   to be provided by the USAO.

23                h.   Abide by the conditions in the attached diversion

24   agreement.

25                               THE USAO’S OBLIGATIONS

26         3.     The USAO agrees to:

27                a.   Not contest facts agreed to in this agreement.

28

                                            2
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 3 of 19 Page ID #:2630



 1                b.   Abide by all agreements regarding sentencing contained

 2   in this agreement.

 3                c.   At the time of sentencing, provided that defendant

 4   demonstrates an acceptance of responsibility for the offense up to

 5   and including the time of sentencing, recommend a two-level reduction

 6   in the applicable Sentencing Guidelines offense level, pursuant to

 7   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 8   additional one-level reduction if available under that section.

 9                d.   Abide by the terms of the attached diversion

10   agreement.    Particularly, if defendant complies with his obligations

11   under this agreement and the attached diversion agreement, the

12   government agrees to: join in a motion to permit defendant to

13   withdraw the guilty plea entered by defendant pursuant to this

14   agreement, and (ii) move to dismiss as against defendant the count to

15   which defendant entered a guilty plea pursuant to this agreement and

16   the remaining count of the indictment.

17                                NATURE OF THE OFFENSE

18         4.     Defendant understands that for defendant to be guilty of

19   the crime charged in count one, that is, engaging in the business of

20   manufacturing firearms without a license, in violation of 18 U.S.C.

21   § 922(a)(1)(A), the following must be true:

22                (1) the defendant was willfully engaged in the business of

23         manufacturing firearms within the dates specified in the

24         indictment; and

25                (2) the defendant did not then have a license as a firearms

26         manufacturer.

27

28

                                            3
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 4 of 19 Page ID #:2631



 1                                       PENALTIES

 2         5.    Defendant understands that the statutory maximum sentence

 3   that the Court can impose for a violation of 18 U.S.C. § 922(a)(1)(A)

 4   is: five years imprisonment; a three-year period of supervised

 5   release; a fine of $1,000,000 or twice the gross gain or gross loss

 6   resulting from the offense, whichever is greatest; and a mandatory

 7   special assessment of $100.

 8         6.    Defendant understands that supervised release is a period

 9   of time following imprisonment during which defendant will be subject

10   to various restrictions and requirements.          Defendant understands that

11   if defendant violates one or more of the conditions of any supervised

12   release imposed, defendant may be returned to prison for all or part

13   of the term of supervised release authorized by statute for the

14   offense that resulted in the term of supervised release, which could

15   result in defendant serving a total term of imprisonment greater than

16   the statutory maximum stated above.

17         7.    Defendant understands that, by pleading guilty, defendant

18   may be giving up valuable government benefits and valuable civic

19   rights, such as the right to vote, the right to possess a firearm,

20   the right to hold office, and the right to serve on a jury.

21   Defendant understands that once the Court accepts defendant’s guilty

22   plea, it will be a federal felony for defendant to possess a firearm

23   or ammunition.     Defendant understands that the conviction in this

24   case may also subject defendant to various other collateral

25   consequences, including but not limited to revocation of probation,

26   parole, or supervised release in another case and suspension or

27   revocation of a professional license.         Defendant understands that

28

                                            4
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 5 of 19 Page ID #:2632



 1   unanticipated collateral consequences will not serve as grounds to

 2   withdraw defendant’s guilty plea.

 3           8.   Defendant understands that, if defendant is not a United

 4   States citizen, the felony conviction in this case may subject

 5   defendant to: removal, also known as deportation, which may, under

 6   some circumstances, be mandatory; denial of citizenship; and denial

 7   of admission to the United States in the future.           The Court cannot,

 8   and defendant’s attorney also may not be able to, advise defendant

 9   fully regarding the immigration consequences of the felony conviction

10   in this case.     Defendant understands that unexpected immigration

11   consequences will not serve as grounds to withdraw defendant’s guilty

12   plea.

13                                    FACTUAL BASIS

14           9.   Defendant admits that defendant is, in fact, guilty of the

15   offense to which defendant is agreeing to plead guilty.            Defendant

16   and the USAO agree to the statement of facts provided below and agree

17   that this statement of facts is sufficient to support a plea of

18   guilty to the charge described in this agreement and to establish the

19   Sentencing Guidelines factors set forth in paragraph 11 below but is

20   not meant to be a complete recitation of all facts relevant to the

21   underlying criminal conduct or all facts known to either party that

22   relate to that conduct.

23           From on or about January 12, 2013, through on or about February

24           6, 2014, defendant engaged in the business of manufacturing

25           firearms without a license by making AR-15-type rifles and

26           pistols that would expel a projectile by action of an explosive.

27           Defendant did this through a process that included machining the

28           lower assembly of an AR-15-type firearm and then installing the

                                            5
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 6 of 19 Page ID #:2633



 1         remaining parts onto that assembly.         Defendant engaged in this

 2         conduct willfully, that is, knowing that his conduct was

 3         unlawful.    Defendant carried on this business at a warehouse

 4         located on Beach Boulevard, in the City Of La Habra, in Orange

 5         County, within the Central District of California.           Defendant

 6         charged his customers about $1,000 per firearm depending on the

 7         precise parts and accessories chosen by the customer.            Defendant

 8         did not have a license to manufacture firearms.

 9
                                    SENTENCING FACTORS
10
           10.   Defendant understands that in determining defendant’s
11
     sentence the Court is required to calculate the applicable Sentencing
12
     Guidelines range and to consider that range, possible departures
13
     under the Sentencing Guidelines, and the other sentencing factors set
14
     forth in 18 U.S.C. § 3553(a).        Defendant understands that the
15
     Sentencing Guidelines are advisory only, that defendant cannot have
16
     any expectation of receiving a sentence within the calculated
17
     Sentencing Guidelines range, and that after considering the
18
     Sentencing Guidelines and the other § 3553(a) factors, the Court will
19
     be free to exercise its discretion to impose any sentence it finds
20
     appropriate up to the maximum set by statute for the crime of
21
     conviction.
22
           11.   Defendant and the USAO agree to the following applicable
23
     Sentencing Guidelines factors:
24
         Base Offense Level:                    12            USSG § 2K2.1(a)(7)
25
     Defendant and the USAO reserve the right to argue that additional
26
     specific offense characteristics, adjustments, and departures under
27
     the Sentencing Guidelines are appropriate.
28

                                            6
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 7 of 19 Page ID #:2634



 1         12.   Defendant understands that there is no agreement as to

 2   defendant’s criminal history or criminal history category.

 3         13.   Defendant and the USAO reserve the right to argue for a

 4   sentence outside the sentencing range established by the Sentencing

 5   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 6   (a)(2), (a)(3), (a)(6), and (a)(7).

 7                          WAIVER OF CONSTITUTIONAL RIGHTS

 8         14.   Defendant understands that by pleading guilty, defendant

 9   gives up the following rights:

10               a.    The right to persist in a plea of not guilty.

11               b.    The right to a speedy and public trial by jury.

12               c.    The right to be represented by counsel –- and if

13   necessary have the Court appoint counsel -- at trial.            Defendant

14   understands, however, that, defendant retains the right to be

15   represented by counsel –- and if necessary have the Court appoint

16   counsel –- at every other stage of the proceeding.

17               d.    The right to be presumed innocent and to have the

18   burden of proof placed on the government to prove defendant guilty

19   beyond a reasonable doubt.

20               e.    The right to confront and cross-examine witnesses

21   against defendant.

22               f.    The right to testify and to present evidence in

23   opposition to the charges, including the right to compel the

24   attendance of witnesses to testify.

25               g.    The right not to be compelled to testify, and, if

26   defendant chose not to testify or present evidence, to have that

27   choice not be used against defendant.

28

                                            7
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 8 of 19 Page ID #:2635



 1               h.    Any and all rights to pursue any affirmative defenses,

 2   Fourth Amendment or Fifth Amendment claims, and other pretrial

 3   motions that have been filed or could be filed.

 4                          WAIVER OF APPEAL OF CONVICTION

 5         15.   Defendant understands that, with the exception of an appeal

 6   based on a claim that defendant’s guilty plea was involuntary, by

 7   pleading guilty defendant is waiving and giving up any right to

 8   appeal defendant’s conviction on the offense to which defendant is

 9   pleading guilty.     Defendant understands that this waiver includes,

10   but is not limited to, arguments that the statute to which defendant

11   is pleading guilty is unconstitutional, and any and all claims that

12   the statement of facts provided herein is insufficient to support

13   defendant’s plea of guilty.

14                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

15         16.   Defendant agrees that, provided the Court imposes a total

16   term of imprisonment on all counts of conviction of no more than 12

17   months, defendant gives up the right to appeal all of the following:

18   (a) the procedures and calculations used to determine and impose any

19   portion of the sentence; (b) the term of imprisonment imposed by the

20   Court; (c) the fine imposed by the Court, provided it is within the

21   statutory maximum; (d) to the extent permitted by law, the

22   constitutionality or legality of defendant’s sentence, provided it is

23   within the statutory maximum; (e) the term of probation or supervised

24   release imposed by the Court, provided it is within the statutory

25   maximum; and (f) any of the following conditions of probation or

26   supervised release imposed by the Court: the conditions set forth in

27   General Order 18-10 of this Court; the drug testing conditions

28

                                            8
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 9 of 19 Page ID #:2636



 1   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

 2   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

 3         17.   The USAO agrees that, provided (a) all portions of the

 4   sentence are at or below the statutory maximum specified above, the

 5   USAO gives up its right to appeal any portion of the sentence.

 6                        RESULT OF WITHDRAWAL OF GUILTY PLEA

 7         18.   Defendant agrees that if, after entering a guilty plea

 8   pursuant to this agreement, defendant seeks to withdraw and succeeds

 9   in withdrawing defendant’s guilty plea on any basis other than a

10   claim and finding that entry into this plea agreement was

11   involuntary, then the USAO will be relieved of all of its obligations

12   under this agreement.

13                            EFFECTIVE DATE OF AGREEMENT

14         19.   This agreement is effective upon signature and execution of

15   all required certifications by defendant, defendant’s counsel, and an

16   Assistant United States Attorney.

17                                 BREACH OF AGREEMENT

18         20.   Defendant agrees that if defendant, at any time after the

19   signature of this agreement and execution of all required

20   certifications by defendant, defendant’s counsel, and an Assistant

21   United States Attorney, knowingly violates or fails to perform any of

22   defendant’s obligations under this agreement (“a breach”), the USAO

23   may declare this agreement breached.         All of defendant’s obligations

24   are material, a single breach of this agreement is sufficient for the

25   USAO to declare a breach, and defendant shall not be deemed to have

26   cured a breach without the express agreement of the USAO in writing.

27   If the USAO declares this agreement breached, and the Court finds

28   such a breach to have occurred, then: (a) if defendant has previously

                                            9
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 10 of 19 Page ID #:2637



 1    entered a guilty plea pursuant to this agreement, defendant will not

 2    be able to withdraw the guilty plea, and (b) the USAO will be

 3    relieved of all its obligations under this agreement.

 4            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 5                                  OFFICE NOT PARTIES

 6          21.   Defendant understands that the Court and the United States

 7    Probation and Pretrial Services Office are not parties to this

 8    agreement and need not accept any of the USAO’s sentencing

 9    recommendations or the parties’ agreements to facts or sentencing

10    factors.

11          22.   Defendant understands that both defendant and the USAO are

12    free to: (a) supplement the facts by supplying relevant information

13    to the United States Probation and Pretrial Services Office and the

14    Court, (b) correct any and all factual misstatements relating to the

15    Court’s Sentencing Guidelines calculations and determination of

16    sentence, and (c) argue on appeal and collateral review that the

17    Court’s Sentencing Guidelines calculations and the sentence it

18    chooses to impose are not error, although each party agrees to

19    maintain its view that the calculations in paragraph 11 are

20    consistent with the facts of this case.         While this paragraph permits

21    both the USAO and defendant to submit full and complete factual

22    information to the United States Probation and Pretrial Services

23    Office and the Court, even if that factual information may be viewed

24    as inconsistent with the facts agreed to in this agreement, this

25    paragraph does not affect defendant’s and the USAO’s obligations not

26    to contest the facts agreed to in this agreement.

27          23.   Defendant understands that even if the Court ignores any

28    sentencing recommendation, finds facts or reaches conclusions

                                            10
     Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 11 of 19 Page ID #:2638



 1    different from those agreed to, and/or imposes any sentence up to the

 2    maximum established by statute, defendant cannot, for that reason,

 3    withdraw defendant’s guilty plea, and defendant will remain bound to

 4    fulfill all defendant’s obligations under this agreement.            Defendant

 5    understands that no one –- not the prosecutor, defendant’s attorney,

 6    or the Court –- can make a binding prediction or promise regarding

 7    the sentence defendant will receive, except that it will be within

 8    the statutory maximum.

 9                               NO ADDITIONAL AGREEMENTS

10          24.   Defendant understands that, except as set forth herein,

11    there are no promises, understandings, or agreements between the USAO

12    and defendant or defendant’s attorney, and that no additional

13    promise, understanding, or agreement may be entered into unless in a

14    writing signed by all parties or on the record in court.

15    ///

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            11
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 12 of 19 Page ID #:2639
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 13 of 19 Page ID #:2640
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 14 of 19 Page ID #:2641
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 15 of 19 Page ID #:2642




                         EXHIBIT A
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 16 of 19 Page ID #:2643
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 17 of 19 Page ID #:2644
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 18 of 19 Page ID #:2645
Case 8:14-cr-00167-JVS Document 147 Filed 05/06/19 Page 19 of 19 Page ID #:2646
